Citation Nr: 1648435	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans' Appeals (Board) from November 2007 rating decision of the VA Regional Office (RO) in San Diego California that, in pertinent part, denied entitlement to service connection for posttraumatic stress disorder and a low back disorder.  

The case was remanded for further development by Board decision in June 2013 and again in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2016 remand directed that the Veteran be scheduled for an orthopedic examination by a physician who had not previously examined the appellant.  The Veteran was provided a follow up examination in May 2016.  Unfortunately, that examination was with the same physician who in August 2013 was found to have had provided a conclusory rationale.  As such, further development is required.  Stegall v. West, 11 Vet. App 268, 271 (1998).

Further, VA treatment records show current lower back symptoms, service records show two instances of treatment for back problems in service, and the claimant's accounts of chiropractic treatment after service and the diagnosis he received after the 1996 motor vehicle accident indicate that his current back disorder may be related to his back problems in service in February 1981 and/or June 1983.  The circumstances surrounding any June 1983 hospitalization, however, are unclear.  Hence, the appellant should be contacted to determine if he was hospitalized at a military or private hospital.  If the Veteran received treatment at a military hospital following his motor vehicle accident in 1983, all appropriate efforts to obtain those records should be undertaken.  Further, efforts to secure to secure any pertinent medical treatment records following the 1996 accident must be undertaken.

Review of the record also discloses that the appellant was afforded a mental health evaluation by a VA psychologist in March 2007 who initially proposed diagnoses of depressive disorder, not otherwise specified and PTSD.  The examiner ultimately stated that the Veteran had signs and symptoms consistent with a major depressive disorder and did not have another mental health diagnosis or medical illness that would account for this.  The record reflects, however, that subsequent to such, the appellant was authorized treatment for PTSD.  

When examined for VA compensation purposes in September 2013, another VA psychologist found that although the Veteran's symptoms did not meet the full diagnostic criteria for posttraumatic stress disorder, the traumatic military events he reported and experienced in service contributed to a current diagnosis of anxiety disorder, not otherwise specified.  As such, the Board in March 2016 found some conflict and inconsistencies in the findings such that an examination by a VA psychiatrist was warranted.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  While the Veteran failed to report for an examination in April 2016 given the development ordered concerning the other claim the Board will afford the appellant one final opportunity to report for the scheduled examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding relevant VA treatment records from the VA Medical Center in Fresno, California.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and request that he provide any pertinent medical records which he may have in his possession.  The Veteran should also sign authorizations identifying the names and addresses of all providers who have treated him for back and/or psychiatric disabilities between 1985 and 2005.  This includes identifying treatment delivered by any private and/or VA health care provider, to specifically include the name and address of any provider who advised that his current back disorder represented the aggravation of a disorder that existed prior to 1996.  

The Veteran must also be requested to specifically identify where he was treated in 1983 following the reported motor vehicle accident, and authorize the release of those records to VA.  

After securing any necessary releases, the RO should request all pertinent information, if not already of record.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

3.  Thereafter schedule the Veteran for an orthopedic examination by a physician who has not previously seen him.  Provide the examiner with access to the Virtual VA/VBMS file, as well as a copy of this remand.  The examiner should provide a detailed statement of the Veteran's pertinent medical history, current complaints and clinical findings.  After examination and a thorough review of the record, the examiner must answer the following with a well-reasoned supporting rationale:
 
Is it at least as likely as not, i.e., is there a 50/50 chance that any diagnosed back disorder is related to complaints in service, to include in-service treatment for lumbar muscle spasm in 1981 and back complaints after a motor vehicle accident in 1983.  A complete and well-reasoned rationale must accompany the opinion offered.  
 
4.  Schedule the Veteran for an examination by a VA psychiatrist who has not previously examined him.  All pertinent records must be reviewed and considered and any clinical tests deemed necessary should be accomplished.  The findings should be reported in detail.  The examiner must state whether any psychiatric disorder, including but not limited to PTSD, can be clinically established.  

For each diagnosed psychiatric disorder the examiner must opine whether it is as likely as not (50 percent probability or higher) that the disorder is caused by the Veteran's in-service experiences, or whether it is more likely than not, i.e., there is greater than a 50/50 chance, that the disorder is of post service onset and unrelated to active duty.  If the conclusions reached vary from other evidence on file, the medical reasoning must be completely set forth.  The examination report must include well-reasoned rationale for all opinions and conclusions reached.

5.  Each examiner must be advised that if the requested opinions cannot be provided without resort to speculation they must indicate whether the inability to provide that opinion is due to the need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  Each examiner must identify the facts relied on in reaching any opinion provided and provide a full explanation as to why those particular facts support the examiner's conclusions. 

Further, each examiner must discuss the Veteran's self-reported history of a continuity of symptoms since active duty.  While the Veteran is not competent to diagnose his disabilities, he is competent to state that he has had pertinent symptoms since active duty.  The examiners are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous

6.  The RO must ensure that the medical reports requested above fully comply with this remand and its instructions.  If a report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction.

7.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

